t c summary opinion united_states tax_court bridgett jeanette bell petitioner v commissioner of internal revenue respondent docket no 8048-08s filed date bridgett jeanette bell pro_se john t arthur and jennifer records student for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6651 addition_to_tax with respect to petitioner’s federal_income_tax after concessions the issue for decision is whether petitioner is entitled to a charitable_contribution_deduction for noncash contributions background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in georgia in petitioner organized and caused to be incorporated holistic opportunities for mental empowerment home which later qualified as an organization described in sec_501 at all times relevant home was listed in internal_revenue_service publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 at least as far back as date home maintained a checking account with 2respondent concedes that petitioner is entitled to a deduction for the cash contributions claimed on her federal_income_tax return petitioner concedes that she is liable for a sec_6651 addition_to_tax compass bank home’s checking account for reasons not entirely clear to the court from time to time petitioner directly paid home-related expenses rather than making a donation to home so the expense could be paid from home’s checking account during home was managed by a five-member board_of directors including petitioner who served as the president of the board jennie bell petitioner’s mother and another individual with the surname bell although a member of home’s board petitioner had no voting rights for months during home conducted literacy classes at good shepherd missionary baptist church good shepherd in houston texas the literacy program at all times relevant petitioner was a member of good shepherd the literacy program was supervised by petitioner’s mother who used her cell phone in connection with the program members of good shepherd volunteered to teach the classes offered through the literacy program good shepherd owned a house on property across the street from its church during good shepherd decided to use the property as a parking lot but first the house had to be razed or moved petitioner agreed to move the house the relocated house at her expense to property that she had acquired in in cleveland texas the cleveland property cleveland texas is about miles from houston texas on an application_for a building permit dated date submitted to the city of cleveland in connection with a foundation to be constructed on the cleveland property to support the relocated house petitioner indicated that her mother was the owner of the property and that petitioner had been authorized by the owner or owners to act as agent in procuring the permit herein requested in a one-page letter dated date addressed to petitioner’s mother thompson foundation repair from houston texas estimated that repairs to the relocated house would cost approximately dollar_figure the repair estimate petitioner’s signature indicating acceptance of the terms of the repair estimate is shown on the bottom of the document at the start of petitioner who holds a bachelor’s degree in business from the university of houston was employed as an adult education teacher with north harris community college in houston texas during petitioner moved from houston to atlanta georgia to accept an adult education teaching position with atlanta metropolitan college 3petitioner purchased the cleveland property as a single parcel of land and subsequently subdivided it into two adjacent parcels for purposes of simplicity we refer to the cleveland property as a single parcel during petitioner incurred various expenses on behalf of home relating to attending board meetings and conventions attending the luncheons for board members and volunteers conducting workshops and training volunteers some of the expenses relate to travel between various locations in and around houston texas atlanta georgia and houston texas atlanta georgia and memphis tennessee and atlanta georgia and miami florida during petitioner maintained two joint checking accounts with her mother as relevant here canceled checks from the joint accounts evidence payments for expenses related to the literacy program cell phone charges for petitioner’s mother expenses related to the move repair and renovation of the relocated house office supplies and travel_expenses including the costs of meals_and_lodging petitioner’s self-prepared timely filed federal_income_tax return includes a schedule a itemized_deductions on the schedule a petitioner claims a deduction for charitable_contributions of dollar_figure that deduction includes cash donations made directly to good shepherd and or home and not in dispute the dollar_figure value of the cleveland property the dollar_figure cost of moving the relocated house the cost of repairing and renovating the relocated house the precise amount of which cannot be determined from the record travel_expenses of dollar_figure and cell phone expenses the precise amount of which cannot be determined from the record in the notice_of_deficiency respondent disallowed the entire charitable_contribution_deduction because as explained in the notice petitioner did not establish that the amounts shown were a contributions and b paid discussion we begin by noting as we have observed in countless opinions that deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates ha sec_4petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs in general and subject_to numerous conditions and limitations a taxpayer is allowed to deduct any contributions or gifts made during the year to qualifying organizations for their use see sec_170 the pretrial memoranda submitted by the parties demonstrate that the parties for the most part agree on the technical application of sec_170 and its corresponding regulations consequently little technical discussion is necessary here instead their dispute reduces to various factual disagreements and we turn our attention to those disagreements according to petitioner she donated the cleveland property to home in date and the relocated house was moved there to be used by home the travel_expenses all relate to trips incurred on behalf of home and other expenses such as her mother’s cell phone charges and office supplies although paid to third parties were paid for goods and or services used by or for the benefit of home according to respondent petitioner has failed to establish that she conveyed legal_title to the cleveland property to home during consequently the value of the cleveland property and the costs incurred to have the relocated house moved there may not be deducted amounts paid to third parties were paid on behalf of home and travel_expenses included in the charitable_contribution_deduction are other than nondeductible personal expenses see sec_262 petitioner acknowledges that the original deeds showing the transfer of the cleveland property to home in have not been recorded and for reasons not fully explained are no longer available according to the deeds the cleveland property together with the relocated house was conveyed to home on date at trial she produced copies of deeds prepared and notarized in date copies of similar but not identical deeds apparently provided to respondent during the examination of petitioner’s return show a signature line for petitioner’s mother there is no signature line for petitioner’s mother on the copies of the deeds notarized in date i cleveland property and relocated house the charitable_contribution_deduction petitioner claimed on her return includes the value of the cleveland property and the costs of moving and repairing the relocated house according to petitioner she donated the cleveland property to home during and paid the expenses to 5the value of the property as shown on petitioner’s return is not in dispute have the relocated house moved there so it could be used by home in pursuit of its charitable goals several factors are examined in determining whether and when a gift including a charitable_contribution has been made or is complete see 77_tc_9 among and in addition to other requirements a donor claiming to have made a gift to a donee must establish that legal_title to the gift has been irrevocably transferred from the donor to the donee id pincite 31_bta_899 affd 82_f2d_561 5th cir if as here the gift is an interest_in_real_property then normally the transfer of legal_title is evidenced by deed or the equivalent of a deed furthermore if as here the gift is made between related parties then the transaction warrants close scrutiny see 371_f3d_257 5th cir 124_tc_95 the parties agree that texas law controls whether title to the cleveland property was effectively transferred to home in see 472_us_713 quoting 363_us_509 under texas law conveyance by deed requires delivery of the deed tex prop code ann sec_5 west noell 6as of the date of trial the relocated house had not been renovated to an extent to make it functional v crow-billingsley air park ltd pship s w 3d tex app delivery of a deed is effective if the grantor places the deed within the control of the grantee with the intention that the instrument become operative as a conveyance noell v crow-billingsley air park ltd pship supra pincite the question of delivery of the deed is controlled by the intent of the grantor and it is determined by examining all the facts and circumstances preceding attending and following the execution of the instrument id the best evidence that a deed has been delivered as required of course would be the original deed or a copy of the original as recorded according to petitioner the deeds to the cleveland property were delivered to home as required those deeds if delivered as petitioner claims have never been recorded and the location of the originals is unknown petitioner’s position that a deed need not be recorded in order to effectively pass title to real_estate is consistent with texas law under texas law an unrecorded deed is binding on the parties to the conveyance id pincite citing tex prop code ann sec b west be that as it may petitioner’s entitlement to a charitable_contribution_deduction for the cleveland property faces other obstacles first we are concerned with petitioner’s failure to produce copies of the original deeds she is and was at all times relevant an executive officer of home and no doubt had access to the financial and asset records of the organization second and perhaps more troubling within months after the deeds to the cleveland property were claimed to have been executed and delivered petitioner shows her mother as the owner of the property on an application_for a building permit third and in a similar vein an estimate from a contractor regarding repairs to the relocated house to be placed on the cleveland property is directed and addressed to petitioner’s mother because the evidence is insufficient to support a finding that the cleveland property was transferred from petitioner to home during she is not entitled to include the value of that property in an otherwise allowable charitable_contribution_deduction for that year petitioner also included the cost of moving and repairing the relocated house in the charitable_contribution_deduction claimed on her return the relocated house was not used by home during furthermore because it is unclear whether home obtained legal_title to the relocated house during petitioner is not entitled to any deduction for the cost of any repairs to the house or for mileage claimed to travel between cleveland texas and houston texas or elsewhere in connection with that house nevertheless the expenses that she incurred to have the relocated house moved from the good shepherd property arguably provided a benefit to good shepherd even though not necessarily to home unreimbursed expenditures made incident to the rendition of services to a qualifying charitable_organization in this case good shepherd may constitute a deductible contribution 76_tc_178 affd 676_f2d_35 2d cir mccollum v commissioner tcmemo_1978_435 miller v commissioner tcmemo_1975_279 sec_1_170a-1 income_tax regs as best we can tell from the record petitioner paid dollar_figure to have the relocated house moved from houston texas to the cleveland property presumably good shepherd would have had to incur some expense to have the relocated house moved or razed so the property on which it was located could be used as a parking lot for the church to the extent that good shepherd realized a financial benefit in excess of the value of the relocated house petitioner is entitled to include that excess in an otherwise allowable charitable_contribution_deduction see 54_tc_249 see also 477_us_105 sec_1_170a-1 income_tax regs the record does not allow the court to determine any such excess however if the information is in the possession of the parties they can reflect any such allowance in their rule_155_computations ii other unreimbursed expenditures a travel-related expenses petitioner’s claimed charitable_contribution_deduction includes dollar_figure attributable to travel-related expenses for transportation and meals_and_lodging that petitioner incurred in connection with travel relating to home activities sec_1_170a-1 income_tax regs allows as a charitable_contribution_deduction transportation_expenses and reasonable expenses for meals_and_lodging incurred while away from home in the course of performing donated services miller v commissioner supra the phrase while away from home has the same meaning as when used for purposes of sec_162 sec_1_170a-1 income_tax regs petitioner’s home during the relevant period of was georgia a point not in dispute see 74_tc_578 a taxpayer’s principal place of employment is his tax_home the record shows that among other things petitioner attended conventions board meetings and luncheons which required her to travel between atlanta georgia and houston texas and other locations because she has properly substantiated the expenses_incurred in connection with these trips see sec_274 she is entitled to include the cost of the trips in her otherwise allowable charitable_contribution_deduction b expenditures related to office supplies and the literacy program petitioner’s claimed charitable_contribution_deduction includes an amount attributable to expenditures related to office supplies and the literacy program to substantiate the deduction petitioner provided receipts and canceled checks for among other things office supplies and schoolbooks cell phone account statements for the 3-month span during which petitioner’s mother’s cell phone was used as the contact number for the literacy program and a statement from home certifying that petitioner was not reimbursed for the expenses a cell phone is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property sec_1_274-5t temporary income_tax regs fed reg 7we note that sec_170 prohibits a deduction for unreimbursed travel_expenses incurred incident to the rendition of charitable services unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel although a portion of petitioner’s travel-related expenses is attributable to trips to houston texas where some of her family resides there is no direct evidence suggesting that her trips to houston or otherwise contained a significant_element_of_personal_pleasure date petitioner introduced cell phone bills that partially substantiate the amounts of the claimed deductions petitioner however failed to establish the amounts of time that her mother used her cell phone for business and personal purposes petitioner’s deduction for cell phone expenses is disallowed otherwise we find that petitioner has adequately substantiated expenses related to office supplies and the literacy program and she is therefore entitled to a charitable_contribution_deduction for the costs of these items to reflect the foregoing decision will be entered under rule
